DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.

Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 09/20/2022. Claims 1-3, 9-12 were pending. Claims 1, 12 were amended. Claims 4-8, 13 were cancelled.

Response to Arguments
4.	Regarding to previous ground of rejection under 35 U.S.C 103 as being unpatentable over Briggs in view of Kneer, the applicants stated:
“Applicants respectfully contend that one of skill in the art would not be motivated to combine the disclosure of Briggs specifically related to wet etching Ru selectively with respective to other metals with the disclosure of Kneer specifically related to cleaning composition not intend to clean a semiconductor of Ru. 
If the Office believes otherwise, the Office is respectfully invited to point out (specific  s and line numbers) where in Briggs and Kneer the Office believes these references provide the required disclosure for one of skill in the art wishing to make and use the remover composition of the instant claims, as amended, to consider combining these references with reasonable expectation of success. 
Moreover, Briggs and Kneer, alone or in combination, do not disclose and are completely silent on a remover composition for ruthenium comprising 1.0 to 2.0 weight % of one or more of pH buffering agent. Even if one were to combine the disclosure of Briggs and Kneer (and Applicants respectfully assert that these references provide no reason to do so), one would, at best, arrive at a wet etchant (as disclosed in Briggs) containing at most about 0.2 % by weight of the boric-containing compound (as disclosed in Kneer). These are not the remover compositions of the instant claims, as amended. 
As discussed above, claim 1 is not obvious over Briggs in view of Kneer. Claim 9 directly depend on claim 1 and, thus, incorporate all the limitations of claim 1.”
	The applicants argument is moot in view of the new ground of rejection as discussed below using new cited prior arts as discussed below.  It is noted that Kneer is not used in this office action.
Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated:
 “Lin does not cure the deficiencies of Briggs and Kneer, as it does not disclose and is completely silent on a composition comprising 1.0 to 2.0 weight % of one or more pH buffering ingredient(s).”  
The examiner disagrees.  First, it is noted the examiner provides a new ground of rejection for claim 9 as being unpatentable over Lin (US 2019/0300749 A1) in view of Tamada (US 2016/0215170 A1).  Second, Lin clearly teaches to use 0.01 wt% to 10 wt%, preferably 0.01 to 1 wt% of one or more pH buffering ingredients (e.g. phosphoric acid, See paragraph 0017; Note: 1 wt% of phosphoric acid as disclosed by Lin is within applicant’s claimed range of 1 to 2 wt% for the pH buffering ingredient).  Further, it is noted that phosphoric acid as disclosed by Lin is identical with applicant’s buffering ingredient as recited in claim 2.

 Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-3, 10-12  are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (US 10,090,247 B1) in view of Frye et al. (US 2018/0291309 A1)
As to claim 1, Briggs discloses a remover composition for ruthenium which remains on a substrate comprising:
One or more pH buffering ingredients (i.e. boric acid, col. 4 lines 20-30, 45-50), 
Wherein the pH at room temperature is above 8, including example of pH = 9 or 11 (col. 4 lines 20-55, col. 8 lines 12-25);
An oxidizing agent, wherein the oxidizing agent is one or more iodine compound selected from the group consisting of periodic acid (H5IO6), sodium periodate (col. 4 lines 36-55, col. 8 lines 25-40).
Regarding to claim 1, Briggs does not explicitly disclose that room temperature is 25 °C. However, Briggs clearly discloses to use the wet etching composition at room temperature (col. 4 lines 25-30, col. 8 lines 19-25, col. 9 lines 28-32). Evidence reference, Wikipedia “Room Temperature” via https://web.archive.org/web/20180422172656/https://en.wikipedia.org/wiki/Room_temperature disclose that in science and industry, room temperature is defined as temperature between 20 to 25 °C (See page 1, last paragraph). Therefore, the examiner interprets that Briggs discloses that room temperature includes temperature between 20  °C  to 25 °C.
Frye teaches a cleaning solution at a temperature of 20 °C to 90 °C, preferable 20 °C to 50 °C having a pH of 7 or greater, preferable 10 or greater (paragraph 0053, 0060).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal room temperature value such as 25 °C because it has been held that determination of workable range is not considered inventive.
Regarding to claim 1,  Briggs discloses the periodic acid has to formula H5IO6 (col. 4 lines 46-47, col. 8 lines 28-30, col. 10 lines 5-8).  Briggs does not explicitly disclose that periodic acid with the formula H5IO6 is also known as ortho-periodic acid.  Evidence reference “PubChem Orthoperiodic compound” via https://pubchem.ncbi.nlm.nih.gov/compound/Orthoperiodic-acid discloses ortho-periodic compound has the formula H5IO6.  Therefore, the examiner interprets Briggs implicitly discloses to use ortho-periodic acid (i.e. H5IO6; See col. 4 lines 46-47, col. 8 lines 28-30, col. 10 lines 5-8).
Briggs teaches to use 10 mM of boric acid as a buffering agent (col. 4 lines 35-45).  As to claim 1, Briggs fails to disclose the composition comprises 1 wt% to 2.0 wt% of buffering agent (i.e. boric acid).  Any person having ordinary skill in the art would be able to convert the concentration of boric acid (i.e. buffering agent) in the unit of mM or mmol/L to the weight percentage of boric acid if the density of the composition is known.  The density of the composition can be easily measured.  Frye teaches a composition comprises boric acid as a pH buffering ingredient, wherein the amount of boric acid is between 1 wt% to 20 wt%, preferable 1 wt% to 10 wt%  (See paragraph 0046; Note: 1 wt% is within applicant’s range of 1 to 2 weight %).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal weight percent of buffer ingredients because it has been held that determination of workable range is not considered inventive.
Regarding to claim 2, Briggs discloses the pH of the composition is equals to above 8 and below 11, including example of pH = 9 or pH = 11 (col. 4 lines 45-55; col. 9 lines 25-30)
	Regarding to claim 3, Briggs discloses the pH buffering ingredients is selected from the group consisting of boric acid (col. 4 lines 46-50, col. 10 lines 1-10, col. 11 lines 25-35).  Frye also teaches the pH buffering agent is one or more selected from the group consisting of boric acid, phosphate (paragraph 0046).
Regarding to claim 10, Briggs fails to explicitly discloses the composition is an aqueous solution (i.e. the composition comprises water).  However, Briggs clearly teaches the composition is comprises a liquid solution (i.e. wet etching composition).  Frye teaches a liquid composition comprises water (paragraph 0012, 0037, 0039, 0048, 0050; read on “aqueous solution”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Briggs in view of Frye by using aqueous solution (i.e. comprises water) because equivalent and substation of one for the other would produce an expected result.
	Regarding to claim 11, Briggs discloses a method of removing ruthenium which remains on a substrate using the remover composition of claim 1 (Briggs’ col. 4 , col. 7-8).
Regarding to claim 12, Briggs discloses a method of removing ruthenium on a substrate using a remover composition comprises:
 one or more pH buffering ingredients (i.e. boric acid, col. 4 lines 20-30, 45-50), 
 one or more iodine compound (i.e. periodic acid) and having a pH equal to or above 8 at room temperature  (col. 4 lines 20-55, col. 8 lines 25-67, col. 9-10) while suppressing the generation of ruthenium tetroxide (col. 1 lines 24-60).  
Regarding to claim 12, Briggs does not explicitly disclose that room temperature is 25 °C.  However, Briggs clearly discloses to use the wet etching composition at room temperature (col. 4 lines 25-30, col. 8 lines 19-25, col. 9 lines 28-32).  Evidence reference, Wikipedia “Room Temperature” via https://web.archive.org/web/20180422172656/https://en.wikipedia.org/wiki/Room_temperature disclose that in science and industry, room temperature is defined as between 20 to 25 °C (See page 1, last paragraph).  Therefore, the examiner interprets that Briggs implicitly disclose that room temperature includes temperature between 20 °C to 25 °C.  
Frye teaches a cleaning solution at a temperature of 20 °C to 90 °C, preferable 20 °C to 50 °C having a pH of 7 or greater, preferable 10 or greater (paragraph 0053, 0060).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal room temperature value such as 25 °C because it has been held that determination of workable range is not considered inventive.
As to claim 12, Briggs teaches to use 10 mM of boric acid as a buffering agent (col. 4 lines 35-45).  As to claim 1, Briggs fails to discloses the composition comprises 0.1 to 5.0 wt% of buffering agent (i.e. boric acid).  Any person having ordinary skill in the art would be able to convert the concentration of boric acid (i.e. buffering agent) in the unit of mM or mmol/L to the weight percentage of boric acid if the density of the composition is known.  The density of the composition can be easily measured. Frye teaches a composition comprises boric acid as a pH buffering ingredient, wherein the amount of boric acid is between 1 wt% to 20 wt%, preferable 1 wt% to 10 wt%  (See paragraph 0046; Note: 1 wt% is within applicant’s range of 1 to 2 weight %).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal weight percent of buffer ingredients because it has been held that determination of workable range is not considered inventive.

9.	Claim(s) 1-3, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0300749 A1) in view of Tamada (US 2016/0215170 A1).
As to claim 1, Lin discloses a remover composition for ruthenium which remains on the substrate, wherein the pH is between 5 to 11, preferably from 8.5 to 10.5 (See paragraph 0019, within applicant’s range of “equals to 8 or above”), the composition comprise 
0.01 wt% to 10 wt%, preferably 0.01 to 1 wt% of one or more pH buffering ingredients (e.g. phosphoric acid, See paragraph 0017);
and an oxidizing agents, wherein the oxidizing agent is one or more of iodine compound selected from the group consisting of meta form of HIO4 (aka meta periodic acid, See evidence via https://web.archive.org/web/20190218203714/https://en.wikipedia.org/wiki/Periodic_acid ), ortho form of H5IO6 (aka ortho-periodic acid  See evidence via https://web.archive.org/web/20190218203714/https://en.wikipedia.org/wiki/Periodic_acid ) (See paragraph 0014).
As to claim 1, Lin fails to disclose the temperature of the composition at 25 °C for the pH value.  In a composition for removal ruthenium, Tamada discloses a pH of 7 or more, preferable 12 or less, more preferable 10 or less at a temperature of 10 to 40 °C, including example at temperature of 25 °C (See paragraph 0064, 0091, 0099).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin in view of Tamada by performing routine experiments to obtain optimal temperature value such as 25 °C because it has been held that determination of workable range is not considered inventive.
As to claim 2, Lin discloses the pH of the composition is between 8.5 to 10.5 (paragraph 0019, within applicant’s range of “equal to or above 8 and below 11).
As to claim 3, Lin discloses the pH buffering ingredients includes phosphoric acid (paragraph 0017; Lin’s claim 18).
As to claim 9, Lin discloses the composition comprises from 0.01 wt% to 10 wt%, preferable 0.01 wt% to 1 wt% of the iodine compound (See paragraph 0014; Note 1 wt% and or 10 wt% are within applicant’s claimed range).
As to claim 10, Lin discloses comprises water (paragraph 0012, 0021, read on “aqueous solution”).
As to claim 11, Lin and Tamada disclose a method of removing ruthenium which remains on the substrate using the remover composition of claim 1 (See Lin’s abstract and/or Tamada’s paragraph 0005-0008).

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713